             Case 1:18-cv-10956-JMF Document 27 Filed 03/22/19 Page 1 of 3

                                 Kevin T. Conway, Esq.
                                        Attorney at Law
                                           Licensed in
                                           n.y., n.j., ct.

80 Red Schoolhouse Road, Suite 110                        c/o DeCotiis, Fitzpatrick, Cole & Giblin, LLC
Spring Valley, NY 10977                                   500 Frank W. Burr Blvd., Ste. 31
Tel: (845) 352-0206                                       Teaneck, NJ 07666
Fax: (845) 352-0481                                       Tel: (201) 928-1100

                                              March 22, 2019

Honorable Judge Jesse M. Furman
United States Courthouse
40 Foley Square
New York, NY 10007

Re:    Malibu Media, LLC v. John Doe; Case No. 1:18-cv-10956-JMF

Dear Judge Furman:

       Please accept this letter brief submitted in response to Defendant’s motion for rehearing and stay
of proceedings [CM/ECF. Plaintiff hereby responds to the question “Whether the “Registration Dates”
listed on Exhibit B to the Amended Complaint reflect the dates that the Copyright Office granted
registration of the listed copyright….” In short, the dates on Exhibit B reflect the effective date of the
registration of the complained of works which is the only date made publicly available by the Copyright
Office. When the Copyright Office issues a registration certificate, it assigns as the effective date of
registration the date it received all the required elements in acceptable form, regardless of how long it
took to process the application and mail the certificate. Copyright.gov. (2019). [online] Available at:
https://www.copyright.gov/fls/sl09.pdf [Accessed 22 Mar. 2019]. The effective date of registration is
the only date made publicly available by the Copyright Office. In this case, the effective date of
registration assigned by the copyright office, and the date the application was made by Plaintiff, happen
to be the same as the applications for registration were filed electronically and all required elements
uploaded to the Copyright Office that same day.
       If the Court is inquiring as to the actual date the Copyright Office processed the application, that
information is not publicly available. Attached as Exhibit “A,” to the Declaration of Spensyr Ann
Krebsbach, Esq. (“Krebsbach Decl.”), filed in support of this response, are true and correct copies of not
only the original registration certificates, but also the transmitting cover page sent by the Copyright
Office. When a registration certificate is mailed to Plaintiff, the only dates that appear are the effective
date of registration of the work, the date of publication of the work, and the date Plaintiff’s counsel
certified the application. There is no different information available on Copyright.gov. Attached as
             Case 1:18-cv-10956-JMF Document 27 Filed 03/22/19 Page 2 of 3

Exhibit “B,” to Krebsbach Decl., are true and correct copies of printouts of the registration information
available on Copyright.gov (the works registered 11/27/18 do not appear on the website, yet).
Additionally, Plaintiff’s general counsel has logged in to the Copyright.gov online registration system
and finds no information setting forth a date the subject applications were processed by the Copyright
Office. See Krebsbach Decl. at ¶4. Therefore, effective date of registration assigned by the Copyright
Office is the only available information.
       To comply with the Supreme Court’s Opinion in Fourth Estate Pub. Benefit Corp. v. Wall-
Street.com, LLC, No. 17-571, 2019 WL 1005829 (U.S. Mar. 4, 2019), going forward Plaintiff’s newly
filed cases will be filed only with works that already have registration numbers. However, for cases like
the instant case, filed before Fourth Estate Pub. Benefit Corp. when application was sufficient
prerequisite in the Second Circuit for filing of Copyright cases, Plaintiff will amend and provide only
available information …the effective date of registration as it appears on the registration certificates.
For these cases, regardless of the date the application was actually processed, so long as the effective
date of registration precedes the filing of the initial complaint there should be no issue regarding the
amendment of the complaint to add the registration number. Fed. R. Civ. P. 15(c)(B) provides that an
amendment relates back to the date of the original pleading when the amendment asserts a claim that
arose out of the conduct set out in the original pleading. Further, Fed. R. Civ. P. 15(d) provides that this
Honorable Court may permit a supplemental pleading “even though the original pleading is defective in
stating a claim….” There is no prejudice to Defendant, who has yet even been specifically named or
served in this matter, in permitting such amendment/supplement. Any dismissal here would be without
prejudice to Plaintiff simply refiling a new case with an initiating pleading in exactly the same form as
the instant Amended Complaint. The new case would simply have to be processed again by this Court,
and eventually the parties would be back at the present procedural posture in any case.
       Therefore, Plaintiff respectfully requests this Honorable Court deny Defendant’s Motion for
Reconsideration at CM/ECF 24.
                                                         Respectfully Submitted,

                                                      /s/ Kevin T. Conway
                                                      Kevin T. Conway, Esq. (KC-3347)
                                                      80 Red Schoolhouse Road, Suite 110
                                                      Spring Valley, New York 10977
                                                      Tel: 845-352-0206
                                                      Fax: 845-352-0481
                                                      Email: kconway@ktclaw.com




                                                     2
            Case 1:18-cv-10956-JMF Document 27 Filed 03/22/19 Page 3 of 3

                                  CERTIFICATE OF SERVICE

        I hereby certify that on March 22, 2019 I electronically filed the foregoing document with the
Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and interested
parties through this system.
                                                    By: /s/ Kevin T. Conway




                                                  3
